DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without any actual traverse of Group I, claims 1-7 in the reply filed on 2/23/22 is acknowledged.

The use of the term Ringer’s, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the trademark/trade name Ringer’s.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe define a solution and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6-46840 (840).
840 teaches a composition for cryopreserving animal cells which is .1 to 1.0% dextran and dimethyl sulfoxide.  Glucose is also included.  [0010] and [0016]  
The reference anticipates the claim subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 6-46840 (840) and WO 2015/066551 (551).
840 teaches a composition for cryopreserving cells which is .1 to 1.0% dextran and dimethyl sulfoxide.  Glucose is also included.  [0010] and [0016].  840 does nopt specify adding citric acid or making the composition at a pH of 6-8, however it would have been obvious at the time the invention was filed to add citric acid to the composition of 840 because 551 teaches adding citric acid to a cryopreservation 
The addition of citric acid and use of a pH of 6-8 would have been obvious modification of the 840 composition at the time the invention was filed because a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  Further as the references teach that the compositions are useful in combination with animal cells to preserve said cells, it would have been obvious to use the composition in conjunction with any animal cell with the predictable level of success that 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 6-46840 (840) and WO 2015/066551 (551) and WO 2009/057537 (537).
840 teaches a composition for cryopreserving cells which is .1 to 1.0% dextran and dimethyl sulfoxide.  Glucose is also included.  [0010] and [0016].  840 does nopt specify adding citric acid or making the composition at a pH of 6-8, however it would have been obvious at the time the invention was filed to add citric acid to the composition of 840 because 551 teaches adding citric acid to a cryopreservation solution (which also contains dextran & dmso) to prevent cell clumping and thus adding it to the composition of 840 would’ve been obvious to do to prevent said clumping and citric acid was also shown to be compatible with the dextran & dmso.  Neither reference specifically indicated a pH of 6-8 however both methods employ buffers and are designed to support the survival of animal cells and as such the desired pH would be maintained at a near neutral/physiologically accepted range which would be within the range of 6-8.  With regards to the pH, which is of course a concentration measurement, 
The addition of citric acid and use of a pH of 6-8 would have been obvious modification of the 840 composition at the time the invention was filed because a “patent for a combination which only unites old elements with no change in their KSR v Teleflex (500 US 398 2007) “ … the Court has held that Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  Further as the references teach that the compositions are useful in combination with animal cells to preserve said cells, it would have been obvious to use the composition in conjunction with any animal cell with the predictable level of success that the cells would be preserved.  The art of cryopreservation of cord cells is old and well defined and has long used dextran, dmso and other similar preservatives which would add to the predictable success of adding umbilical cells to the composition of 840.  It would further be obvious to use Ringer’s or any known commercially available bicarbonate buffer for the well known utility of buffering a composition to maintain cellular viability and integrity especially since 537 teaches using Ringer’s to increase 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 6-46840 (840) and WO 2015/066551 (551) and Takahashi (umbilical Cord Processing…) from ISR.
840 teaches a composition for cryopreserving cells which is .1 to 1.0% dextran and dimethyl sulfoxide.  Glucose is also included.  [0010] and [0016].  840 does nopt specify adding citric acid or making the composition at a pH of 6-8, however it would have been obvious at the time the invention was filed to add citric acid to the composition of 840 because 551 teaches adding citric acid to a cryopreservation solution (which also contains dextran & dmso) to prevent cell clumping and thus adding it to the composition of 840 would’ve been obvious to do to prevent said clumping and citric acid was also shown to be compatible with the dextran & dmso.  Neither reference specifically indicated a pH of 6-8 however both methods employ buffers and are designed to support the survival of animal cells and as such the desired pH would be maintained at a near neutral/physiologically accepted range which would be within the range of 6-8.  With regards to the pH, which is of course a concentration measurement, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration  is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not 
The addition of citric acid and use of a pH of 6-8 would have been obvious modification of the 840 composition at the time the invention was filed because a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that Great in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  Further as the references teach that the compositions are useful in combination with animal cells to preserve said cells, it would have been obvious to use the composition in conjunction with any animal cell with the predictable level of success that the cells would be preserved.  The art of cryopreservation of cord cells is old and well defined and has long used dextran, dmso and other similar preservatives which would add to the predictable success of adding umbilical cells to the composition of 840, this is especially true because Takahashi teaches combining umbilical cord cells with a cryopreservation medium containing dextran and dmso.  It would further be obvious to use Ringer’s or any known commercially available bicarbonate buffer for the well known utility of buffering a composition to maintain cellular viability and integrity.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657